COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00305-CV
Style:                    Bacon Tomsons, LTd., BRL Oil and Gas, L.L.C. and Ferrell Edwin
                          Munson v. Chrisjo Energy, Inc., Jack M. Cline
Date motions filed*:      December 4, 2015
Type of motions:          Appellants’ Unopposed Motion to Supplement the Clerk’s Record
Parties filing motion:    Appellants’ new counsel
Document to be filed:     Third Supplemental Clerk’s Record

Ordered that motions are:
       Granted; if document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         After the clerk’s record was properly filed in this Court on May 5, 2015, the appellees
         filed a letter-request in the trial court to supplement the clerk’s record on July 22, 2015,
         and the appellants did so for a second supplemental clerk’s record on September 8,
         2015. Both appellees’ and appellants’ requests to supplement the clerk’s record were
         properly made to the district clerk. Appellants, represented by new counsel, have again
         requested that the record be supplemented. However, that request was filed in this
         appellate court. Thus, although appellants’ motion is unopposed, their motion to
         supplement the clerk’s record is denied because any requests to supplement the clerk’s
         record should be made directly to the district clerk, not to this Court. See TEX. R. APP.
         34.5(c)(1) (“If a relevant item has been omitted from the clerk’s record, . . . any party
         may by letter direct the trial court clerk to prepare, certify, and file in the appellate
         court a supplement containing the omitted item.”).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting

Date: December 22, 2015




November 7, 2008 Revision